Citation Nr: 0817439	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
fracture, right radial head, with traumatic arthritis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from January 1953 to February 
1976.  

This appeal arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for an 
increased evaluation for his service-connected fracture, 
right radial head, with traumatic arthritis, evaluated as 10 
percent disabling.  


FINDING OF FACT

The veteran's fracture, right radial head, with traumatic 
arthritis, is productive of a limitation of pronation with 
motion lost beyond the last quarter of arc, but not by 
limitation of flexion to 70 degrees, limitation of extension 
to 90 degrees, pronation lost beyond the middle of arc, bone 
fusion, or fixation of the right hand in full pronation.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no more, for 
service-connected fracture, right radial head, with traumatic 
arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5206, 5207, 5213 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his service-connected fracture, right 
radial head, with traumatic arthritis.  He asserts that he 
has increased pain, and lessened mobility.

With regard to the history of the disability at issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that in 1965, he sustained an oblique fracture through 
the head of the radius, with no other abnormalities.  A 1967 
X-ray report noted an old, healed fracture, with no evidence 
of any complications.  The veteran's October 1975 separation 
examination report noted a history of a fractured right arm 
in 1965, with an occasionally painful elbow with joint 
deformity, and an inability to extend over approximately 90 
percent, with no other complications.  An associated 
consultation report, dated in November 1975, noted complaints 
of occasional symptoms, with a five degree loss of flexion 
and a 15 degree loss of extension, and minimal post-traumatic 
arthritis.  

In December 1976, the RO granted service connection for 
"fracture, right radial head, healed," evaluated as 10 
percent disabling.

In March 2005, the veteran filed his claim for an increased 
rating.  In August 2005, the RO denied the claim.  The 
veteran has appealed.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In its August 2005 rating decision, the RO evaluated the 
veteran's right elbow disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5010-5003.  See 38 C.F.R. § 4.27 
(2007) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  
However, in a relatively recent case, the U.S. Court of 
Appeals for Veterans Claims held that hyphenated codes are 
only appropriate for diseases, and that they are 
inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 
317 (2006).  In this case, DC 5010 represents traumatic 
arthritis, and DC 5003 represents degenerative arthritis.  
Under the circumstances in this case, the use of the 
hyphenated code did not result in any prejudice to the 
veteran.  DC 5003 directs that the veteran's disability be 
evaluated based on the limitation of motion of the joint, and 
the Board has therefore analyzed the claim under several 
diagnostic codes, as noted below.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  

Under DC 5213, a 20 percent rating is warranted for a 
limitation of pronation: motion lost beyond the last quarter 
of arc, the hand does not approach full pronation.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.  

The Board initially notes that although the claims files 
contain VA progress reports, dated between 2004 and 2005, as 
well as a number of VA examination reports (other than a 
February 2006 VA orthopedic examination report), this 
evidence does not contain any relevant findings.  

The only relevant medical evidence is a VA orthopedic 
examination report, dated in February 2006.  This report 
shows that the veteran was noted to be right-hand dominant, 
that his right elbow lacked 40 degrees of extension, and that 
it had 135 degrees of flexion, 40 degrees of supination, and 
60 degrees of pronation.  The diagnosis was traumatic 
arthritis, right elbow, residuals of right radial head 
fracture.  

The Board finds that the criteria for a 20 percent rating 
under DC 5213 have been met.  The February 2006 VA 
examination report shows that the veteran had 60 degrees of 
pronation.  Normal pronation is to 80 degrees.  See Plate I.  
It therefore appears that he has "limitation of pronation: 
motion lost beyond the last quarter of arc."  DC 5213.  The 
Board therefore finds that the criteria for a rating of 20 
percent under DC 5213 have been met.

A rating in excess of 20 percent is not warranted.  

Under DC 5206, a 30 percent rating is warranted for 
limitation of flexion of the major forearm (elbow) when 
limited to 70 degrees.  

Under DC 5207, a 30 percent rating is warranted for 
limitation of extension of the major forearm (elbow) when 
limited to 90 degrees.  

Under DC 5213, a 30 percent rating is warranted for: 
Supination and pronation, impairment of: Limitation of 
pronation: Motion lost beyond the middle of arc, or Loss of 
(bone fusion): The hand fixed in full pronation.  

In this case, the February 2006 VA examination report 
contains the only findings as to the ranges of motion in the 
right elbow, and the aforementioned ranges of motion do not 
show that the veteran's right elbow has a limitation of 
flexion to 70 degrees, a limitation of extension to 90 
degrees, that pronation has been lost beyond the middle of 
arc, that he had a bone fusion, or that the right hand is 
fixed in full pronation.  Accordingly, the criteria for a 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, DC's 
5206, 5207, and 5213 have not been met.  

The Board further notes that there is no evidence of 
ankylosis of the elbow, impairment of the flail joint, 
nonunion of the radius and ulna, nonunion of the ulna with 
false movement, or nonunion of the radius, to support a 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, DCs 
5205, 5209, 5210, 5211, or 5212.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995).  However, the findings do not 
support an increased evaluation due to functional loss.  In 
this regard, the February 2006 VA examination report notes 
that the veteran complained of elbow pain and an inability to 
fully extend or flex his elbow.  He also complained of pain 
on lifting and carrying objects bigger than a phone book, and 
flare-ups of pain during cold weather or weather changes.  He 
reported difficulty reaching the left side of the back of his 
head in order to comb his hair, or wash.  The report notes 
that he did not use a brace.  On examination, the right elbow 
was hyperstotic, with prominence of the bony structures.  
There was no redness, effusion or instability.  There was no 
ankylosis, and there were no episodes of dislocation or 
recurrent subluxation.  The report further notes that the 
veteran had an unrelated right shoulder impingement syndrome 
(the Board notes that in an October 2006 rating decision, the 
RO denied service connection for a right shoulder 
disability).  The examiner noted no effect on the veteran's 
occupation, but that he did not do any heavy lifting with his 
right arm, and that he had trouble with overhead maneuvers 
and reaching across the back of his head.  There was pain 
between 120 and 135 degrees of flexion, and at the endpoint 
of extension.  Repeated testing caused pain, but did not 
affect motion.  The Board further notes that there is a 
complete lack of such findings as incoordination and no more 
than minimal muscle wasting.  

In summary, when the ranges of motion in the right elbow are 
considered together with the evidence showing functional loss 
-- to include the findings (or lack thereof) pertaining to 
neurological deficits, muscle strength, and the lack of 
evidence of muscle wasting -- the Board finds that there is 
insufficient probative evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the Court's decision in Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the veteran's 
disability has consistently approximated the criteria for a 
20 percent rating, but not higher, throughout the appeal 
period, and that separate rating periods are not in order.      

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  Notably, however, the record does not 
suggest marked interference with employability beyond that 
already contemplated by his assigned disability rating.  In 
addition, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in April of 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  This VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Although the Board has partially 
granted the veteran's appeal herein, any disagreement as to 
effective date is separately appealable, and, thus, the Board 
can proceed at this time despite any notice problem.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The VCAA notice did not discuss the particular diagnostic 
criteria for the increased rating; thus, the VCAA duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  In this regard, the representative's 
submission, received in May of 2006, shows that this 
statement was filed subsequent to the April 2006 statement of 
the case, which listed the relevant criteria for an increased 
rating.  In addition, in his substantive appeal, received in 
April 2006, the veteran discussed his right elbow symptoms 
and argued that they warranted an increased rating.  These 
actions by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated, and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA medical 
records.  The veteran has been afforded an examination for 
the disability in issue.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
ORDER

A rating of 20 percent, and no more, for service-connected 
fracture, right radial head, with traumatic arthritis, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


